Case 1:20-cv-01333-LTB Document 4 Filed 06/02/20 USDC Colorado Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF COLORADO

                                             Case No. 1:20-cv-01333-LTB
SIMON LEE,

                   Plaintiff,                NOTICE OF VOLUNTARY
v.                                           DISMISSAL

ENHANCED RECOVERY
COMPANY, LLC,

                   Defendant.


      PLEASE TAKE NOTICE that Plaintiff Simon Lee, by and through his undersigned

counsel and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses this action against Enhanced Recovery Company, LLC with prejudice.

      RESPECTFULLY SUBMITTED,


Dated: June 2, 2020
                                             s/ David A. Chami
                                             David A. Chami
                                             Price Law Group, APC
                                             8245 N. 85th Way
                                             Scottsdale, AZ 85258
                                             Telephone: (818) 600-5515
                                             E-mail: david@pricelawgroup.com
                                             Attorneys for Plaintiff Simon Lee




                                                  Lee, Simon v. Enhanced Recovery Company, LLC
                                          -1/1-                     Notice of Voluntary Dismissal
